Plaintiff called as a witness the street opening clerk in the city assessor's office and examined him at length. From his testimony it would appear that he worked out the detail of the assessment. The assessment was on a *Page 141 
front foot basis; on the lands of plaintiff, it was $3.25 a foot front. The testimony of the witness was to the effect that if Oakman was credited with the assessed value of the strip of land dedicated by him as of the date of the dedication he would be entitled to a credit of $3.78 a foot front, and, therefore, would have no assessment to pay and that the board decided to assess his land $1 a foot front and this in addition to his credit and that this was arbitrarily done. The neglect of the municipal authorities to certify the assessed value of the strip dedicated on the plat does not operate to deprive the dedicant of his right to a credit, nor does the fact that he has contracted to sell the land so operate. He is the owner of the legal title to the land against which the assessment is levied. While there might be some grounds for granting relief if Oakman was here complaining it is difficult to perceive that plaintiff was harmed by the arbitrary increasing of the assessment on the Oakman property. But we shall not rest decision on this feature of the case, as we do not feel that the practice of calling assessing officers and cross-examining them as to the mental processes used in making the assessment should be encouraged, at least where fraud is not involved. InNewport Mining Co. v. City of Ironwood, 185 Mich. 668, it was said by Mr. Justice OSTRANDER, speaking for the court:
"It was held in Chicago, etc., R. Co. v. Babcock,204 U.S. 585 (27 Sup. Ct. 326), cited by plaintiff, that in an independent proceeding attacking the judgment of an assessing board it is improper to cross-examine the members in an attempt to exhibit confusion in their minds as to the method by which the result was reached."
The proceedings are regular; no fraud is alleged and no claim is made that any of plaintiff's constitutional rights have been invaded. In the final analysis plaintiff's claim is that it is assessed too much. *Page 142 
After the roll was completed, notice as required by the charter was given, and, although it had 12 days thereafter to make objection, plaintiff made no effort to have the amount reduced. The roll was reported to the common council, and no protest was there made. It was not until the improvement was paid for, a portion thereof being paid to plaintiff, and a statement was sent to plaintiff for the amount assessed against its lands, and some months had elapsed thereafter, that this bill was filed. Having remained silent during the time the assessment was open to review by the constituted tribunals under the charter, having stood by until the improvement had been paid for, and itself having received its share of the compensation awarded on the condemnation proceedings, it may not now be heard in a court of equity to say that its assessment is excessive and for that reason unenforceable. Brown v. City ofGrand Rapids, 83 Mich. 101; Lundbom v. City of Manistee,93 Mich. 170; Goodwillie v. City of Detroit, 103 Mich. 283; Atwell
v. Barnes, 109 Mich. 10; Gates v. City ofGrand Rapids, 134 Mich. 96; Shaw v. City of Ypsilanti,146 Mich. 712; W. F. Stewart Co. v. City of Flint, 147 Mich. 697;Attwood Brass Works v. City of Grand Rapids, 230 Mich. 271.
A decree will be here entered dismissing plaintiff's bill, with costs of both courts.
BIRD, C.J., and SHARPE, SNOW, STEERE, WIEST, CLARK, and McDONALD, JJ., concurred. *Page 143